                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-081-MOC-DCK

 LANCE DEAN SHEPARDSON, on behalf of                        )
 himself and others similarly situated,                     )
                                                            )
                 Plaintiff,                                 )
                                                            )
    v.                                                      )   ORDER
                                                            )
 LAWNSTARTER, INC.,                                         )
                                                            )
                 Defendant.                                 )
                                                            )

         THIS MATTER IS BEFORE THE COURT regarding settlement of this case. The

undersigned notes that “Plaintiff’s Notice Of Non-Opposition To Defendant’s Motion To Compel

Arbitration” (Document No. 23) and a “Notice Of Settlement” (Document No. 24) were filed on

June 2, 2020.”

         The Court commends the counsel and the parties for their efforts in resolving this matter.

         IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal, or

request additional time to make such a filing, on or before July 3, 2020.

         IT IS FURTHER ORDERED that “Defendant Lawnstarter, Inc.’s Motion To Compel

Arbitration Or, Alternatively, Dismiss Plaintiff’s Complaint” (Document No. 13) is DENIED AS

MOOT.

         SO ORDERED.
                                     Signed: June 4, 2020




      Case 3:20-cv-00081-MOC-DCK Document 25 Filed 06/04/20 Page 1 of 1
